Title: To Thomas Jefferson from Beverley Randolph, 10 July 1790
From: Randolph, Beverley
To: Jefferson, Thomas



Dear Sir
Richmond July 10th. 1790.

Mr. Stephen Austin one of the Proprietors of the lead mines in this State proposes to make application to the Congress of the United States for some encouragement in order to enable them to furnish this Country with manufactured Lead in all its various Forms. He also wishes to contract with the general government to supply such Quantity of Lead as may be wanted for their Magazines & caet: In order to give every aid to his application I take the Liberty to introduce Mr. Austin to you and to request the Favour of you to assist him by your advice and Recommendation to those who may have Power to forward his views.
I believe you are well acquainted with the Fertility of these Mines. From the Information which I have received I conceive they are capable of producing such a Quantity of Lead as will intitle them to the Countenance of Government. The inclosed certificate speaks fully of their present Situation and future Prospects. I am Dear Sir Yrs. sincerely,

Beverley Randolph

